


Exhibit 10.5
EMPLOYMENT AGREEMENT
This AGREEMENT is entered into as of the date set forth on the signature page
hereof, by and between Patriot Coal Corporation, a Delaware corporation (the
“Company”), and Bennett K. Hatfield (the “Executive”).
RECITALS
To induce Executive to serve in the executive team position set forth on the
signature page hereof, the Company desires to provide Executive with
compensation and other benefits on the terms and subject to the conditions set
forth in this Agreement.
Executive is willing to accept such employment and perform services for the
Company, on the terms and subject to the conditions hereinafter set forth.
It is therefore hereby agreed by and between the parties as follows:
1.Employment.
1.1    Subject to the terms and conditions of this Agreement and the successful
completion of a drug-screening test and background check in accordance with
Company policy, the Company agrees to employ Executive during the term hereof in
the executive team position set forth on the signature page hereof. In such
capacity, Executive shall report to the Chief Executive Officer of the Company
(the “CEO”) and shall have the customary powers, responsibilities and
authorities of executives holding such positions in publicly-held corporations
of the size, type and nature of the Company, as it exists from time to time, and
as are assigned by the CEO.
1.2    Subject to the terms and conditions of this Agreement, Executive hereby
accepts employment in the executive team position set forth on the signature
page hereof commencing on the commencement date set forth on the signature page
hereof (the “Commencement Date”) and agrees, subject to any period of vacation
or sick leave, to devote his full business time and efforts to the performance
of services, duties and responsibilities in connection therewith, subject at all
times to review and control of the CEO.
1.3    Nothing in this Agreement shall preclude Executive from engaging in trade
association activities, charitable work and community affairs, from delivering
lectures, fulfilling speaking engagements or teaching at educational
institutions, from managing any investment made by him or his immediate family
with respect to which Executive or such family member is not substantially
involved with the management or operation of the entity in which Executive has
invested (provided that no such investment in publicly traded equity securities
or other property may exceed five percent (5%) of the equity of any entity,
without the prior approval of the CEO or the Board of Directors of the Company
(the “Board”)) or from serving, subject to the prior approval of the CEO or the
Board, as a member of the board of directors or as a trustee of any other
corporation, association or entity, to the extent that any of the above
activities do not materially interfere with the performance of his duties
hereunder. For purposes of the preceding sentence, any approval by the CEO or
the Board required therein shall not be unreasonably withheld.




--------------------------------------------------------------------------------






2.Term of Employment. Executive's term of employment under this Agreement (the
“Term of Employment”) shall commence on the Commencement Date and shall continue
until the third anniversary of the Commencement Date, unless both parties agree,
in writing, to extend the Term of Employment. If this Agreement is not extended,
the Executive's employment shall be employment “at-will.” Executive shall not be
entitled to any benefits on account of a termination of employment following the
Term of Employment except for the Accrued Obligations (as defined in Section 6.1
hereof).
3.Compensation.
3.1    Salary. During the Term of Employment, the Company shall pay Executive a
base salary (“Base Salary”) in the amount set forth on the signature page
hereof. Such Base Salary shall be payable in accordance with the ordinary
payroll practices of the Company. During the Term of Employment, the Board and
the CEO shall review in good faith, at least annually, Executive's Base Salary
in accordance with the Company's customary procedures and practices regarding
the salaries of senior executives and may, if determined by the Board to be
appropriate, increase Executive's Base Salary following such review. “Base
Salary” for all purposes herein shall be deemed to be a reference to any such
increased amount.
3.2    Annual Bonus. In addition to his Base Salary, Executive shall, commencing
with the 2011 calendar year and continuing for each calendar year thereafter
during the Term of Employment, be eligible to receive an annual cash bonus (the
“Bonus”) in accordance with the annual incentive program as in effect from time
to time, based on achievement of performance targets established by the
compensation committee of the Board (the “Compensation Committee”). Executive's
Bonus for the 2011 calendar year will be pro-rated, based on the number of weeks
of Executive's Term of Employment in the calendar year 2011, and performance
targets for the calendar year 2011 shall be those established by the
Compensation Committee. Executive's target and maximum annual Bonus percentages
are set forth on the signature page hereof. A Bonus award for any calendar year
shall be payable to Executive at the time bonuses are paid to executive officers
for such calendar year in accordance with the Company's policies and practices
as set by the Board in consultation with the CEO, but in no event later than
March 15 of the calendar year following the later of (a) the calendar year in
which the Bonus is earned or (b) the calendar year in which the Bonus is no
longer subject to a substantial risk of forfeiture within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the guidance promulgated and in effect thereunder (“Section 409A”).
4.Employee Benefits.
4.1    Equity and Stock Options.


(a)Executive shall receive a special one-time equity award (the “Special
One-Time Equity Award”) with a value (as determined by the Compensation
Committee in good faith) that is at least equal to the percentage of Executive's
initial Base Salary as set forth on the signature page hereof. One-half of such
award shall consist of stock options and one-half of such award shall consist of
time-vested restricted stock, which will be granted effective on the
Commencement Date. The stock options will be granted with an exercise price per
share equal




--------------------------------------------------------------------------------




to the closing market price of a share of Company common stock on the grant
date. The Special One-Time Equity Award will vest in three equal installments on
the first, second and third anniversaries of the grant date, and will also be
subject to immediate vesting if a change in control occurs. The terms and
conditions of the Special One-Time Equity Award shall be set forth and governed
by separate grant agreements, as described in Section 4.1(d) hereof, and the
definition of change in control shall be as set forth in the applicable
equity-based plan or award.
(b)With respect to each calendar year during the Term of Employment, commencing
with the 2012 calendar year, Executive shall receive equity-based compensation
awards under the Company's equity incentive plans (the “Annual Long Term
Incentive Awards” and, together with the Special One-Time Equity Award, the
“Long Term Incentive Awards”) with a value at least equal to the percentage of
Executive's Base Salary (as in effect on the date of such award) as set forth on
the signature page hereof. The Annual Long Term Incentive Award with respect to
each calendar year shall be made effective on the first business day of such
calendar year.
(c)As of the date of termination of Executive's employment due to Executive's
Disability (as hereinafter defined) or death, or upon the occurrence of a change
in control (as defined in the applicable equity-based plan or award) all
outstanding Long Term Incentive Awards and any other equity-based awards granted
to Executive by the Company shall become immediately and fully vested; provided,
however, that any performance units granted to Executive shall not become fully
vested upon a change in control unless otherwise provided in the applicable plan
or award agreement. In the case of termination of Executive's employment due to
Executive's Disability (as defined in Section 6.4) or death, any options held by
Executive as of such date shall remain exercisable until at least the earlier of
(i) the date that is one (1) year after the date of termination of Executive's
employment or (ii) the date on which the option would have expired solely by
reason of the passage of time if Executive's employment had not been terminated,
provided that no option shall remain outstanding longer than the maximum time
permitted by Section 409A.
(d)The Long Term Incentive Awards shall be governed by separate grant agreements
(together with any other agreement approved by the Board and designated by the
Board as an “Ancillary Document” for purposes of this Agreement, the “Ancillary
Documents”). To the extent permitted by any applicable law and the rules of any
exchange on which the Company's stock is listed, in the event of any conflict
between an Ancillary Document and the terms of this Agreement, the terms of this
Agreement shall govern.
(e)All Annual Long Term Incentive Awards and any other equity-based awards
granted to Executive by the Company shall be subject to the approval of the
Compensation Committee. All Long Term Incentive Awards shall be exempt from
Section 16(b) of the Exchange Act by reason of Rule 16b-3 under the Exchange
Act.
4.2 Employee Benefit Programs, Plans and Practices; Perquisites. During the Term
of Employment, the Company shall provide Executive with employee benefits and
perquisites at a level (a) commensurate with his position in the Company and
(b) at least as favorable to Executive as the Company provides to its other
senior executives, including retirement benefits, health and welfare benefits
(both active and retiree), the Continuation




--------------------------------------------------------------------------------




Benefits (as defined in Section 6.2(a)(2)), reasonable information systems and
technical support for Executive's home office, and other employee benefits and
perquisites which the Company may make available to its senior executives from
time to time. For avoidance of doubt, this Section 4.2 shall be limited to
employee benefits and perquisites under active or future plans, policies and
programs applicable to new employees of the Company.
4.3     Vacation. Executive shall be entitled to twenty days paid vacation in
each calendar year, which shall be taken at such times as are reasonably
consistent with Executive's responsibilities hereunder.
5.Expenses. Subject to prevailing Company policy or such guidelines as may be
established by the Board, the Company will reimburse Executive for all
reasonable expenses incurred by Executive in carrying out his duties on behalf
of the Company. The Company will reimburse Executive for reasonable legal fees
and expenses incurred in the review and preparation of this Agreement.
6.Termination of Employment.
6.1    Termination of Employment for Any Reason. In the event of a termination
of Executive's employment for any reason, whether or not such termination occurs
during the Term of Employment, the Company shall pay to Executive (a) within
five (5) business days following the date of termination of Executive's
employment, a lump sum equal to (i) Executive's Base Salary earned on or prior
to the date of such termination but not yet paid to Executive in accordance with
the Company's customary procedures and practices regarding the salaries of
executives, (ii) any business expenses incurred by Executive and not yet
reimbursed by the Company under Section 5 above, as of the date of such
termination, (iii) any vacation time accrued but unused as of the date of such
termination, and (iv) any Bonus earned but not yet paid for any calendar year
prior to the date of such termination and (b) any benefits accrued and vested
under any of the Company's employee benefit programs, plans and practices on or
prior to the date of termination of Executive's employment (remuneration
described in (a) and (b) above are collectively referred to as the “Accrued
Obligations” herein) in accordance with the terms of such programs, plans and
practices.
6.2    Termination Not for Cause or for Good Reason.
(a) The Company or Executive may terminate Executive's employment at any time
for any reason by providing written notice to the other party at least thirty
(30) days (or such other number of days specified in this Agreement) in advance
of the date of termination of Executive's employment. If Executive terminates
his employment for Good Reason, such notice shall describe the conduct Executive
believes to constitute Good Reason and the Company shall have the opportunity to
cure the Good Reason within thirty (30) days of receiving such notice. If the
Company cures the conduct that is the basis for the potential termination for
Good Reason within such thirty (30) day period, Executive's notice of
termination shall be deemed withdrawn.
If Executive's employment is terminated (i) by the Company other than for Cause
(as defined in Section 6.3(b) hereof), Disability (as defined in Section 6.4
hereof) or death or (ii) by Executive for Good Reason (as defined in
Section 6.2(b) hereof), the




--------------------------------------------------------------------------------




Company, as severance, shall pay to Executive an amount (the “Severance
Payment”) equal to the total of:
(A)    two (2) times Executive's Base Salary, plus
(B)    an additional amount equal to two (2) times the greater of
(x) Executive's target Bonus for the calendar year of termination of Executive's
employment or (y) the annual average of the actual Bonus awards paid to
Executive by the Company for the three (3) calendar years preceding the date of
termination of Executive's employment (or, if Executive has not yet been
employed by the Company pursuant to this Agreement for three (3) full calendar
years as of the date his employment is terminated, for the two (2) year or one
(1) year period, as applicable, for which he has been so employed and received a
Bonus); provided that for the purpose of calculating the annual average Bonus,
the Bonus for 2011 shall be the Bonus described in Section 3.2 prior to pro
ration; plus
(C)    an additional amount equal to two (2) times six percent (6%) of
Executive's Base Salary.
The Company shall pay to Executive (I) one-half (1/2) of such Severance Payment
in a lump sum payment on the six (6) month anniversary of Executive's Separation
from Service and (II) the remaining one-half (1/2) of the Severance Payment in
six (6) equal monthly payments beginning on the seven (7) month anniversary of
Executive's Separation from Service.
“Separation from Service” means a “separation from service,” as such term is
defined under Section 409A.
In addition, if Executive's employment is terminated (i) by the Company other
than for Cause (as defined in Section 6.3(b) hereof), Disability (as defined in
Section 6.4 hereof), or death or (ii) by Executive for Good Reason (as defined
in Section 6.2(b) hereof),
(1)    The Company shall pay to Executive a prorated bonus (the “Prorated
Bonus”) for the calendar year of termination of Executive's employment,
calculated as the Bonus Executive would have received in such year based on
actual performance for the calendar year multiplied by a fraction, the numerator
of which is the number of business days during the calendar year of termination
that Executive was employed and the denominator of which is the total number of
business days during the calendar year of termination. With respect to any
portion of the Bonus that the Company did not intend to comply with
Section 162(m) of the Code, Executive shall be deemed to have met the
performance goals at target in determining such portion of the Bonus. The
Prorated Bonus shall be payable when annual bonuses are paid to other senior
executives of the Company, but in no event later than March 15 of the calendar
year following the later of (a) the calendar year in which the Bonus is earned
or (b) the calendar year in which the Bonus is no longer subject to a
substantial risk of forfeiture within the meaning of Section 409A.
(2)    The Company shall also continue to provide Executive, as though he
remained actively employed, for a period ending on two (2) years from the date
of termination of Executive's employment (the “Benefit Continuation Period”),
life insurance, group health coverage (including medical, dental, and vision
benefits), accidental death & dismemberment coverage,




--------------------------------------------------------------------------------






and the health care flexible spending account (to the extent required to comply
with COBRA continuation coverage requirements (collectively, the “Continuation
Benefits”) in accordance with the applicable plan terms; provided, however, that
any such coverage shall terminate to the extent that Executive is offered or
obtains comparable benefits from any other employer during the Benefit
Continuation Period; provided, further, that the amount of Continuation Benefits
provided during one calendar year shall not affect the amount of Continuation
Benefits provided during a subsequent calendar year (except with respect to
health plan maximums), the Continuation Benefits may not be exchanged or
substituted for other forms of compensation to Executive, and any reimbursement
or payment under the Continuation Benefit arrangements will be paid in
accordance with applicable plan terms and no later than the last day of
Executive's taxable year following the taxable year in which he incurred the
expense giving rise to such reimbursement or payment. Notwithstanding the
foregoing, if Executive breaches any provision of Section 12 hereof, the
remaining balances of the Severance Payment, the Prorated Bonus, and any
Continuation Benefits shall be forfeited.
(b)For purposes of this Agreement, the term “Good Reason” means: (i) a reduction
by the Company in Executive's Base Salary (in which event the Severance Payment
shall be calculated based on Executive's Base Salary in effect prior to any such
reduction); (ii) a material reduction in the aggregate program of employee
benefits and perquisites to which Executive is entitled (other than a reduction
that generally affects all executives); (iii) a material decline in Executive's
Bonus or Annual Long Term Incentive Award opportunities (other than a decline
that generally affects all executives); (iv) relocation of Executive's primary
office by more than 50 miles from the location of Executive's primary office in
Charleston, West Virginia or secondary office in Saint Louis, Missouri; or
(v) any material diminution or material adverse change in Executive's title or
reporting relationships (as of the Commencement Date), or his duties or
responsibilities as a senior executive of a publicly-held company. Any amounts
due to Executive in connection with a termination of employment shall be
computed without giving effect to any changes that give rise to Good Reason. If
Executive does not give notice to the Company as described in Section 6.2(a)
hereof within ninety (90) days after an event giving rise to Good Reason,
Executive's right to claim Good Reason termination on the basis of such event
shall be deemed waived.
6.3    Voluntary Termination by Executive; Discharge for Cause.
(a)In the event that Executive's employment is terminated (i) by the Company for
Cause, as hereinafter defined or (ii) by Executive other than for Good Reason,
the Company shall pay to Executive the Accrued Obligations.
(b)As used herein, the term “Cause” shall be limited to (i) any material and
uncorrected breach by Executive of the terms of this Agreement, including, but
not limited to, a violation of Section 12 hereof, (ii) any willful fraud or
dishonesty of Executive involving the property or business of the Company,
(iii) a deliberate or willful refusal or failure of Executive to comply with any
major corporate policy of the Company which is communicated to Executive in
writing, or (iv) Executive's conviction of, or plea of nolo contendere to, any
felony if such conviction or plea results in his imprisonment; provided that,
Cause shall not exist under clause (i) or (ii) on account of Executive's failure
or inability to perform his duties on account of injury or physical or mental
illness; and provided further that, with respect to clauses (i), (ii) and




--------------------------------------------------------------------------------




(iii) above, Executive shall have thirty (30) days following his receipt of
written notice of the conduct that is the basis for the potential termination
for Cause within which to cure such conduct to prevent termination for Cause by
the Company. If Executive cures the conduct that is the basis for the potential
termination for Cause within such thirty (30) day period, the Company's notice
of termination shall be deemed withdrawn.
6.4    Disability. In the event of the Disability (as defined below) of
Executive during the Term of Employment, the Company may terminate Executive's
Term of Employment upon written notice to Executive (or Executive's personal
representative, if applicable) effective upon the date of receipt thereof (the
“Disability Commencement Date”). The Company shall pay to Executive the Accrued
Obligations as provided in Section 6.1 and the Prorated Bonus when such bonuses
are paid to other senior executives of the Company. The term “Disability,” for
purposes of this Agreement, shall mean Executive's absence from the full-time
performance of Executive's duties pursuant to a reasonable determination made in
accordance with the Company's disability plan that Executive is disabled as a
result of incapacity due to physical or mental illness that lasts, or is
reasonably expected to last, for at least six (6) months.
6.5    Death. In the event of Executive's death during the Term of Employment or
at any time thereafter while payments are still owing to Executive under the
terms of this Agreement, the Company shall pay to Executive's beneficiary(ies)
(to the extent so designated by Executive) or his estate (to the extent that no
such beneficiary has been designated) the Accrued Obligations as provided in
Section 6.1, the Prorated Bonus when such bonuses are paid to other senior
executives of the Company, and any remaining payments that were payable to
Executive by reason of his termination of employment under Section 6.2 to which
Executive was entitled at the time of his death in accordance with the terms of
Section 6.2.
6.6    No Further Notice or Compensation or Damages. Executive understands and
agrees that he or she shall not be entitled to any further notice, compensation
or damages upon a termination of his employment under this Agreement or
otherwise, other than amounts specified in Sections 4 and 6 hereof, the
Ancillary Documents, and any plan, program or arrangement of the Company.
6.7    Executive's Duty to Deliver Materials. Upon the termination of
Executive's employment for any reason, Executive or his estate shall surrender
to the Company all correspondence, letters, files, contracts, mailing lists,
customer lists, advertising materials, ledgers, supplies, equipment, checks, and
all other materials and records of any kind that are the property of the Company
or any of its subsidiaries or affiliates, that may be in Executive's possession
or under his control, including all copies of any of the foregoing.
7.Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:


Patriot Coal Corporation
attn: Board of Directors
12312 Olive Boulevard, Suite 400




--------------------------------------------------------------------------------




Saint Louis, Missouri 63124


with a copy to:


Patriot Coal Corporation
attn: Richard M. Whiting
12312 Olive Boulevard, Suite 400
Saint Louis, Missouri 63124
 
To Executive at the address set forth on the signature page hereof.
Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of sending shall constitute the time at which notice was given.
8.Severability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.
9.Assignment. This Agreement shall be binding upon, inure to the benefit of and
be enforceable by the heirs and representatives of Executive and the assigns and
successors of the Company, but neither this Agreement nor any rights or
obligations hereunder shall be assignable or otherwise subject to hypothecation
by Executive (except by will or by operation of the laws of intestate
succession) or by the Company, except that the Company may assign this Agreement
to any successor (whether by merger, spin off, purchase or otherwise) to all or
substantially all of the stock, assets or businesses of the Company.
10.Amendment. This Agreement may be amended only by written agreement of the
parties hereto.
11.Amendment to Comply with Code Section 409A. If either party to this Agreement
reasonably determines that any amount payable pursuant to this Agreement would
result in adverse tax consequences under Code Section 409A (including, but not
limited to, the additional tax described in Code Section 409A(a)(1)(B)), then
such party shall deliver written notice of such determination to the other
party, and the parties hereby agree to work in good faith to amend this
Agreement so it is exempt from, or compliant with, the requirements of Code
Section 409A and preserves as nearly as possible the original intentions of the
affected provisions. If any payment due to Executive is required to be delayed
by reason of Code Section 409A, such payment shall be paid in one lump-sum
payment as soon as administratively feasible on or after the date such payment
is permitted to be made under Code Section 409A, subject to standard payroll
deductions and withholdings.




--------------------------------------------------------------------------------




12.Nondisclosure of Confidential Information; Non-Competition; Non-Solicitation.
(a)Executive, both during the term hereof and thereafter, will not, directly or
indirectly, use for himself or use for, or disclose to, any party other than the
Company, or any subsidiary of the Company (other than in the ordinary course of
Executive's duties for the benefit of the Company or any subsidiary of the
Company or to the extent required by applicable law), any secret or confidential
information that is not publicly available regarding the business or property of
the Company or its subsidiaries or regarding any secret or confidential
apparatus, process, system, or other method at any time used, developed,
acquired, discovered or investigated by or for the Company or its subsidiaries,
whether or not developed, acquired, discovered or investigated by Executive. At
the termination of Executive's employment or at any other time the Company or
any of its subsidiaries may request, Executive shall promptly deliver to the
Company all memoranda, notes, records, plats, sketches, plans or other documents
made by, compiled by, delivered to, or otherwise acquired by Executive
concerning the business or properties of the Company or its subsidiaries or any
secret or confidential product, apparatus or process used developed, acquired or
investigated by the Company or its subsidiaries.
(b)In consideration of the Company's obligations under this Agreement, Executive
agrees that: (i) during the period of his employment hereunder and for a period
of one (1) year thereafter, without the prior written consent of the Board, he
will not, directly or indirectly, as principal, manager, agent, consultant,
officer, stockholder, partner, investor, lender or employee or in any other
capacity, carry on, be engaged in or have any financial interest in, any
activities which are in competition with the business of the Company or its
subsidiaries; and (ii) during the period of his employment hereunder and for a
period of one (1) year thereafter, without the prior written consent of the
Board, he shall not, on his own behalf or on behalf of any person, firm or
company, directly or indirectly solicit employment to any person who Executive
knows is or has been employed by the Company or its subsidiaries at any time
during the three (3) months immediately preceding such solicitation in a
management or executive position; provided, that posting or advertising
employment opportunities shall not constitute a solicitation of employment.
Following his termination of employment, Executive may request the Company to
waive the restrictions of clause (i) of this Section 12(b) with respect to the
one year period following termination and the Company agrees that if it does not
grant Executive's request, the Company will make a lump sum payment to Executive
equal to Executive's Base Salary which shall be paid on the six (6) month
anniversary of Executive's Separation from Service.
(c)For purposes of this Section 12, an entity shall be deemed to be in
competition with the Company if it is principally involved in the production or
sale of coal within the same geographic area in which the Company effects such
sales or dealings or renders such services. Notwithstanding this Section 12(c)
or Section 12(b), nothing herein shall be construed so as to preclude Executive
from investing in any publicly or privately held company, provided Executive's
beneficial ownership of any class of such company's securities does not exceed
five percent (5%) of the outstanding securities of such class.
(d)Executive agrees that this covenant not to compete is reasonable under the
circumstances and will not interfere with his ability to earn a living or to
otherwise meet his financial obligations. Executive and the Company agree that
if in the opinion of any court of competent jurisdiction such restraint is not
reasonable in any respect, such court shall have the




--------------------------------------------------------------------------------




right, power and authority to excise or modify such provision or provisions of
this covenant as to the court shall appear not reasonable and to enforce the
remainder of the covenant as so amended. Executive agrees that any material
breach of the covenants contained in this Section 12 would irreparably injure
the Company. Accordingly, Executive agrees that, in the event of such a breach
of this Section 12 by Executive, the Company may, in addition to pursuing any
other remedies it may have in law or in equity, cease making any payments
otherwise required by this Agreement and seek to obtain an injunction against
Executive from any court having jurisdiction over the matter to restrain any
further violation of this Section 12 by Executive.
13.Beneficiaries; References. Executive shall be entitled to select (and change,
to the extent permitted under any applicable law) a beneficiary or beneficiaries
to receive any compensation or benefit payable hereunder following Executive's
death, and may change such election, in either case by giving the Company
written notice thereof. In the event of Executive's death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative. Any reference to the masculine gender in this Agreement
shall include, where appropriate, the feminine.
14.Dispute Resolution. Any dispute or controversy arising under or in connection
with this Agreement (other than an action to enforce the covenants in Section 12
hereof) or the Ancillary Documents shall be resolved by arbitration. Arbitrators
shall be selected, and arbitration shall be conducted, in accordance with the
rules of the American Arbitration Association. The Company shall pay any legal
fees in connection with such arbitration in the event that Executive prevails on
a material element of his claim or defense. Notwithstanding anything in this
Section 14 to the contrary, payments made under this Section 14 that are
provided during one calendar year shall not affect the amount of such payments
provided during a subsequent calendar year, payments under this Section 14 may
not be exchanged or substituted for other forms of compensation to Executive,
and any such reimbursement or payment will be paid within sixty (60) days after
Executive prevails, but in no later than the last day of Executive's taxable
year following the taxable year in which he incurred the expense giving rise to
such reimbursement or payment. This Section 14 shall remain in effect throughout
the Term of Employment and for a period of five (5) years following the
termination of the Term of Employment.
15.Indemnification; Directors' & Officers' Liability Insurance.
(a)The Company shall indemnify Executive during and after the Term of Employment
to the maximum extent permitted by applicable law for any liability incurred by
Executive by reason of his service as an officer or director of the Company or
any of its subsidiaries or affiliates or by reason of his service as a fiduciary
of any employee benefit plan of the Company or any of its subsidiaries or
affiliates.
(b)During the Term of Employment and for so long as Executive may have any
liability by reason of serving as an officer or director of the Company or any
of its subsidiaries or affiliates, Executive shall be entitled to the same
directors' and officers' liability insurance coverage that the Company provides
generally to its other directors and officers, as




--------------------------------------------------------------------------------




may be amended from time to time for such directors and officers. During the
Term of Employment and for so long as Executive may have any liability by reason
of serving as a fiduciary of any employee benefit plan of the Company or any of
its subsidiaries or affiliates, Executive shall be entitled to the same
fiduciary liability insurance coverage that the Company provides generally to
its other directors and officers, as may be amended from time to time for such
directors and officers.
16.Governing Law. This Agreement shall be construed, interpreted and governed in
accordance with the laws of the State of New York, without reference to rules
relating to conflicts of law.
17.Effect on Prior Agreements. This Agreement and the Ancillary Documents
contain the entire understanding between the parties hereto. Except as provided
in an Ancillary Document, this Agreement supersedes in all respects any prior or
other agreement or understanding, both written and oral, between the (i) the
Executive, and (ii) the Company, any affiliate of the Company, or any
predecessor of the Company.
18.Withholding. The Company shall be entitled to withhold from payments to
Executive any amount of withholding required by law.
19.Survival. Notwithstanding the expiration of the term of this Agreement, the
provisions of Sections 3, 4, 5, 6, 12 and 15 hereunder shall remain in effect as
long as is reasonably necessary to give effect thereto in accordance with the
terms hereof.
20.Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original.


 
PATRIOT COAL CORPORATION
 
 
 
By: /s/ Richard M. Whiting
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
/s/ Bennett K. Hatfield
 
Bennett K. Hatfield







--------------------------------------------------------------------------------




 
Commencement Date:
September 19, 2011
 
 
 
 
Name of Executive:
Bennett K. Hatfield
 
 
 
 
Address of Executive:
P. O. Box 2450
Charleston, West Virginia 25329
 
 
 
 
Executive Team Position:
Executive Vice President and Chief Operating Officer
 
 
 
 
Base Salary:
$600,000 per annum
 
 
 
 
Annual Bonus Target:
100% of Base Salary commencing with the 2011 calendar year and continuing for
each calendar year thereafter (with a maximum of no less than 200% of Base
Salary). For avoidance of doubt, the Bonus for the 2011 calendar year will be
pro-rated, based on the number of weeks of Executive's Term of Employment in the
calendar year 2011.
 
 
 
 
Annual Long-Term Incentive Award:
200% of Base Salary
 
 
 
 
Special One-Time Equity Award :
200% of Base Salary
 
 
 
 
 
 





